Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 01/21/2022 & 03/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subjected matter.  The examiner has reviewed the claim 1 content and notes nowhere in the specification is the “machine readable storage medium” defined to preclude the inclusion of transitory subject matter. "The broadest reasonable interpretation of a claim drawn to a machine readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signal per se in view of the ordinary and customary meaning of machine readable storage medium, particularly when the specification is silent.  See MPEP 2111.01.  when the broadest reasonable interpretation of a claims covers a signal per se, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter"(emphasis added).  That is, when a specification is silent about a claimed " machine readable storage medium", given the broadest reasonable interpretation, we should treat that as covers both non-transitory tangible media and transitory media (e.g., signal per se), and the claimed machine readable storage medium should be rejected under 35 USC 101. In this case, the instant specification is silent about the claimed “machine readable storage medium " defined to preclude the inclusion of transitory subject matter.  Given the broadest reasonable interpretation, " machine readable storage medium” covers transitory medium such as transmission medium or carrier, thus, claim 1 is rejected under 35 USC 101. Claims 2-10 dependent on claim 1 are rejected for the same reasons.  Examiner submits inclusion of term non-transitory alleviates this issue.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,423,570 in view of Chondro et al. (U.S. Publication 2019/0353774)
As to claims 1 & 11, instant application discloses a computing device, comprising: the sensor data including: camera data providing at least one image of an object in the environment, and lidar data providing depth information of the object in the environment (See ‘570 Claim 1 discloses wherein the detection data includes camera detection data indicative of at least one of a two or three dimensional image of the detected objects and lidar detection data indicative of depths of the detected objects); and at least one processor configured to perform operations to: define, from the camera data obtained at the time of capture, a first bounding box for the object; define, from the lidar data obtained at the time of capture, a second bounding box for the object (See ‘570 Claim 1 discloses identify, based on the camera detection data, a first initial bounding box shape for each of the detected objects; identify, based on the lidar detection data, a second initial bounding box shape for each of the detected objects); and fuse the first bounding box and second bounding box to define a fused bounding shape of the object, wherein fusion of the first bounding box and second bounding box is based on a confidence value that the first bounding box and the second bounding box refer to the object as the same object. (See ‘570 Claim 1 discloses define the final bounding shapes for the detected objects based on the first initial bounding box shape for each of the detected objects and the second initial bounding box shape for each of the detected objects, wherein to merge the detection data from the two or more sensors comprises to apply a belief function that produces a degree of belief that multiple bounding boxes refer to the same object)
U.S. Patent 11,423,570 is silent to at least one interface to receive sensor data representative of an environment of a vehicle; synchronize the sensor data based on timestamps indicating time of capture for the camera data and the lidar data;
However, Chondro discloses at least one interface to receive sensor data representative of an environment of a vehicle; synchronize the sensor data based on timestamps indicating time of capture for the camera data and the lidar data. (See Fig. 5 & corresponding disclosure wherein sensor data (See 501-504, Fig. 5) representative of a vehicle (See Fig. 9) is captured aligned or synchronized by time and modeled)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,423,570’s disclosure to include the above limitations in order to increase accuracy and precision in object classification.
As to claims 2-10 & 12-20, these claims are rejected due to their dependence on claims 1 & 11 and are rejected for the same reasons.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Chondro et al. (U.S. Publication 2019/0353774) in view of Zhang et al. (U.S. Publication 2015/0324658)
As to claims 1 & 11, Chondro discloses at least one machine-readable storage medium comprising instructions, which when executed by processor circuitry of a computing device, cause the processor circuitry to perform operations to: obtain sensor data representative of an environment of a vehicle, the sensor data including: camera data providing at least one image of an object in the environment, and lidar data providing depth information of the object in the environment (501-504, Fig. 5 & [0042, 0046] discloses Radar Transducer Array 501, a RGB camera array 502, a LIDAR transducer array 503); synchronize the sensor data based on timestamps indicating time of capture for the camera data and the lidar data (See S512, S532 & S551 discloses feature alignment); define, from the camera data obtained at the time of capture, a first bounding box for the object; define, from the lidar data obtained at the time of capture, a second bounding box for the object; and fuse the first bounding box and second bounding box to define a fused bounding shape of the object ([0045, 0047] discloses each of the sensing devices (501, 502, 503, 504) object detection results being characterized by bounding boxes (“BB” throughout reference))(S552, [0048] & Fig. 5 discloses determining whether the bounding boxes of (S511, S521, S532, S541, Fig. 5 & [0044]) are cluttered and overlapped...)(If bounding boxes are cluttered/overlap, S553, Fig. 5 Dempster-Shafer technique is applied……A 2D+1D bounding box remains)(Examiner submits bounding boxes “BB” are shapes to define detected objects...)  
Chondro is silent to wherein fusion of the first bounding box and second bounding box is based on a confidence value that the first bounding box and the second bounding box refer to the object as the same object.
However, Zhang’s Abstract, Fig. 14 & corresponding disclosure discloses wherein fusion of the first bounding box and second bounding box is based on a confidence value that the first bounding box and the second bounding box refer to the object as the same object.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chondro’s disclosure to include the above limitations in order to avoid object misidentification. 
As to claims 2 & 12, Chondro in view of Zhang discloses everything as disclosed in claims 1 & 11. In addition, Chondro discloses identify the object from the camera data, wherein the camera data comprises at least one two-dimensional image that indicates the identified object in the environment. (S521/ S711-S716, Fig. 5,7 & [0044, 0050] discloses the RGB camera array 502 could be a set of one or more image sensors, and each image sensor may collect a set of raw sensor data used to perform B object detection(s) S521)
As to claims 3 & 13, Chondro in view of Zhang discloses everything as disclosed in claims 2 & 12. In addition, Chondro discloses wherein the first bounding box is created from the camera data using a plurality of features corresponding to the identified object. (See Fig. 5 wherein 502 camera data leads to bounding boxes at S554 & S556)
As to claims 4 & 14, Chondro in view of Zhang discloses everything as disclosed in claims 1 & 11. In addition, Chondro discloses identify the object from the lidar data, wherein the lidar data comprises at least one three- dimensional point cloud that indicates the depth information of the identified object in the environment. (S721-S728, Fig. 7 & [0050] wherein the LiDAR sensor array would execute steps S721-S728 to generate one or more LiDAR preliminary detected objects with each of the one or more preliminary detected objects either presented in a 2D BB having a depth information.)
As to claims 5 & 15, Chondro in view of Zhang discloses everything as disclosed in claims 4 & 14. In addition, Chondro discloses wherein the second bounding box is created from the lidar data using the depth information of the identified object. (See Fig. 5 wherein 503 camera data leads to bounding boxes at S554 & S556)
As to claims 6 & 16, Chondro in view of Zhang discloses everything as disclosed in claims 1 & 11. In addition, Chondro discloses the instructions to further cause operations to: determine a class of the object; wherein the fused bounding shape of the object is based on the class of the object. (See Fig. 5 S511, S521, S531 & S541, Fig. 5)
As to claims 7 & 17, Chondro in view of Zhang discloses everything as disclosed in claims 1 & 11. In addition, Chondro discloses wherein the object is another vehicle or a pedestrian. (See Fig. 9)
As to claims 8 & 18, Chondro in view of Zhang discloses everything as disclosed in claims 1 & 11. In addition, Chondro discloses wherein the fusion of the first bounding box and the second bounding box is further based on a distance of the object from the vehicle. (See Feature Alignment S512/S532 & [0043] wherein object distance is considered in reconciliation)
As to claims 10 & 20, Chondro in view of Zhang discloses everything as disclosed in claims 1 & 11. In addition, Chondro discloses wherein the sensor data further includes radar data that is captured from a radar system of the vehicle, and wherein the fused bounding shape of the object is further based on corresponding radar objects detected from the radar data. (See Fig. 5 & [0042] wherein radar data is included in fused data to create bounding boxes)
Claims 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Chondro et al. (U.S. Publication 2019/0353774) in view of Zhang et al. (U.S. Publication 2015/0324658) as applied in claims 1 & 11 above, further in view of Mendonca et al. (U.S. Patent 10,133,951)
As to claims 9 & 19, Chondro in view of Zhang discloses everything as disclosed in claims 1 & 11. but is silent to wherein the fusion of the first bounding box and the second bounding box is further based on intersection-over-union (IOU) between the first bounding box and the second bounding box.
However, Mendonca’s Column 5 Lines 38-65 discloses wherein the fusion of the first bounding box and the second bounding box is further based on intersection-over-union (IOU) between the first bounding box and the second bounding box. (See wherein bounding boxes or region comparison distance is measured area of intersection over area of union)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Chondro in view of Zhang’s disclosure to include the above limitations in order to eliminate undesired information from recognition. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661